UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

C.W., et al.,

-against-

THE BOARD OF EDUCATION GARDEN CITY
UNION FREE SCHOOL DISTRICT, et. al.,

Docket No.: 18-CV-1890
(JMA) (ARL)

AFFIDAVIT OF SERVICE
FIRST CLASS CERTIFIED
MAIL RETURN RECEIPT
REQUESTED AND
ELECTRONIC MAIL

Defendant.

 

STATE OF NEW YORK _ )

) ss.:

COUNTY OF NASSAU )

I, Charlene Lane, being sworn, say: ] am not a party to the action, am over 18 years

of age and reside in the State of New York.

On the 10th day of December 2019 I served the within ORDER dated December
9, 2019 issued by United States Magistrate Judge Arlene R. Lindsey by depositing a
true copy of same, securely enclosed in a First Class Certified Mail/ Return Receipt
Requested post-paid wrapper, addressed to the parties named below in an official
depository under the exclusive care and custody of the United States Postal Service within
New York State, addressed to each of the following persons, being parties interested in this

proceeding, by mail at their last known address, and by electronic mail.

TO: C.W.
82 Roosevelt Street
Garden City, NY 11530

SW@yahoo.com

CC@yahoo.com

Sworn to before me this

10th ee 2019

Notaty Public

S.W.
82 Roosevelt Street
Garden City, NY 11530

Charlene Lane

 

 

RACHEL L. AFFISSIO
Notary Public. State of New York
Registration #01AF6349839
Qualified In Nassau County
Commission Expires Oct. 31, 2020

 

 
